Citation Nr: 0425379	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-11 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to basic eligibility for educational benefits 
under the provisions of  Chapter 30, Title 38, United States 
Code.





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty in United States Navy from 
October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 administrative 
decision, issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the veteran's claim seeking entitlement to basic 
eligibility for educational benefits under Title 38, Chapter 
30, United States Code.

The appellant failed to appear for a videoconference hearing 
scheduled in July 2004.  As the appellant has neither 
submitted good cause for failure to appear nor requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to the RO to provide the veteran 
with due process.  In particular, the Board notes that the 
administrative decision in the record has no stamp date and 
only the front page of the veteran's VA Form 9 was included 
in the record, even though the veteran clearly indicated that 
additional handwritten comments were contained on the reverse 
side of the form.  On remand, the veteran's claims file 
should be associated with record.  Moreover, in a February 
2003 notice of disagreement, the veteran requested a VA 
accredited agent and stated that he might also need the 
services of a private attorney.  It does not appear that the 
RO has provided the veteran with a VA Form 22a, Appointment 
of Attorney or Agent as Claimant's Representative, so that he 
could choose a representative.  

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. §  
20.600 (2003).  A specific claim may be prosecuted at any one 
time by only one recognized organization, attorney, agent or 
other person properly designated to represent the appellant.  
38 C.F.R. § 20.601 (2003).

In order to designate a recognized organization as his 
representative, an appellant must execute a VA Form 21-22a.  
This form gives the organization power of attorney to 
represent the appellant.  The designation will be effective 
when it is received by the RO or, if the appellate record has 
been certified to the Board for review, by the Board.  A 
properly filed designation made prior to appeal will continue 
to be honored, unless it has been revoked by the appellant or 
unless the representative has properly withdrawn.  38 C.F.R. 
§ 20.602 (2003).

An attorney-at-law may be designated as an appellant's 
representative through a properly executed VA Form 22a.  This 
form gives the attorney power of attorney to represent the 
appellant.  In lieu thereof, an attorney may state in writing 
on his or her letterhead that he or she is authorized to 
represent the appellant in order to have access to 
information in the appellant's file pertinent to the 
particular claim presented.  For an attorney to have complete 
access to all information in an individual's records, the 
attorney must provide a signed consent from the appellant.  
Such consent shall be equivalent to an executed power of 
attorney.  38 C.F.R. 
§ 20.603 (2003).

An agent admitted to practice before VA or any other 
competent person may be designated as an appellant's 
representative through a properly executed, VA Form 22a, or 
its equivalent.  The designation must be of an individual, 
rather than a firm or partnership.  38 C.F.R. §§ 20.604, 
20.605 (2003).  Designation of an individual may also be made 
by a written document signed by both the appellant and the 
individual representative, which may be in the form of a 
letter, which authorizes a named individual to act as the 
appellant's representative only with respect to a specific 
claim involving one or more specific benefits.  The document 
must include the name of the appellant; the applicable VA 
file number; the appellant's consent for the individual 
representative to have access to his or her VA records; the 
name of the individual representative; a description of the 
specific claim for benefits to which the designation of 
representation applies; and, a certification that no 
compensation will be charged or paid for the individual 
representative's services.  38 C.F.R. § 20.605(c) (2003).

In this case, the appellant has an absolute due process right 
of representation in his appeal.  He should be provided a VA 
Form 22a and given a reasonable opportunity to appoint a 
representative.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should associate the veteran's 
claims file with the record, to include a 
stamp-dated copy of the January 2003 
denial and a complete copy of the 
veteran's VA Form 9.

2.  The RO should provide the appellant 
with a VA Form 21-22a, Appointment of 
Veteran's Service Organization as 
Claimant's Representative, and he should 
be given a reasonable opportunity to 
appoint a representative.

3.  Following completion of the above, 
the RO should afford the accredited 
representative, if any, an opportunity to 
review the veteran's records and provide 
arguments in support of the benefit 
sought.  

4.  Thereafter, the RO, should 
readjudicate the veteran's claim for 
Chapter 30 educational benefits.  If the 
claim remains denied, the RO should 
furnish the veteran and his 
representative, if any, a supplemental 
statement of case, which sets forth the 
controlling law and regulations pertinent 
to the appeal, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The purposes of this remand are to comply with due process of 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative, if any, have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




